DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that claim 17 is a system claim with elements and that no drawings have been submitted showing said elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (“Klimpel”)(WO 87/00451) in view of Awatey et al. (“Awatey”)(NPL No. 6 of IDS dated 10/11/2018) and Mankosa et al. (“Mankosa”)(US 2015/0182973).

Klimpel teaches a system and method for flotation recovery of sulfide minerals comprising:
 (re: certain elements of claims 1, 3, 17, 18) providing a sulfide mineral source intermixed with a first liquid as a slurry (p. 1 teaching recovery of sulfide minerals by first creating a slurry with said minerals solids, such as sulfide minerals);
intermixing at least one collector material and said sulfide mineral source and bubbling a gas to recover sulfide minerals from the sulfide mineral source (p. 1, 3 teaching basic flotation principles of intermixing a collector and bubbling a gas for recovery),
wherein said collector material includes at least one hydrocarbyl group and at least one functional group including sulfur on said hydrocarbyl group, and
 said hydrocarbyl group includes 2 or more aliphatic carbons and 6 or more total carbons (p. 4-16 teaching variations of collector materials including hydrocarbyl groups including aliphatic carbons and that total carbon content can range from 4 thru 20);
(re: claim 2)  wherein said at least one functional group is selected from xanthates, xanthate esters, dithiocarbamates, dithiophosphates, dithiophosphinates, thionocarbamates, thioureas, xanthogen formates, monothiophosphates, monothiophosphinates, mercaptobenzothiazole, mercaptans, thioethers, or combinations thereof (Id. at p. 11, ln. 23+; see also p. 23);
(re: claim 4) wherein said hydrocarbyl group comprises a hexyl, heptyl, octyl, nonyl, decyl, undecyl, or dodecyl chain (Id. at p. 8 ln. 25+);
(re: claim 5) wherein said hydrocarbyl group is branched or an alkaryl group (Id. at p. 7, ln. 10+ and p. 19 teaching that hydrocarbyl includes alkaryl);
 (re: claim 7 and certain elements of claim 18) wherein said collector material includes sodium, potassium, or ammonium salts of hydrocarbyl substituted xanthic acids, dithiocarbamic acids, dithiophosphoric acids, dithiophosphinic acids, monothiophosphoric acids, monothiophosphinic acids, mercaptobenzothiazoles, or combinations thereof (Id. at p. 11, ln. 15+ teaching sodium variations; see also p. 23);
 (re: claim 11) wherein an amount of collector material intermixed with the sulfide mineral source is between about 1 gram per ton of sulfide mineral source and about 500 gram per ton of sulfide mineral source (p. 22, ln. 17-29);
(re: claim 14) wherein said at least one collector material includes a frother, a surfactant, a pH modifier, a flotation depressant, a rheology modifier, an activator, one or more hydrocarbon oils, or combinations thereof (p. 23);
 (re: claim 16) wherein the sulfide mineral source is comprised of sulfide ores, tailings, cyclone underflow, sinks, or combinations thereof (p. 19, ln. 20-30).

Klimpel as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1, 8, 18) wherein said flotation recovery involves a fluidized bed including providing said slurry to a fluidized bed flotation cell;
flowing a second liquid through said slurry to produce a fluidized bed; and
bubbling the gas through said fluidized bed;
(re: claim 9)  wherein intermixing at least one collector material with said sulfide minerals source occurs prior to providing said slurry to a fluidized bed flotation cell;
(re: claim 10)      wherein providing said slurry to a fluidized bed flotation cell occurs after at least one of: 
sulfide mineral source processing by a primary mill; sulfide mineral source processing by a secondary mill; sulfide mineral source processing by a tertiary mill; sulfide mineral source processing by a ball mill; sulfide mineral source processing by a rod mill; sulfide mineral source processing by a regrind mill; sulfide mineral source processing by a mechanical flotation cell; sulfide mineral source processing in a roughing stage; sulfide mineral source processing in a classification stage; sulfide mineral source processing in a primary crusher; sulfide mineral source processing in a secondary crusher; sulfide mineral source processing in a tertiary crusher; sulfide mineral source processing in a size separation stage; high-pressure grinding rolls; and a tailings processing stage.
(re: claim 12)  performing a size separation process on said slurry before flowing a liquid through said slurry to produce a fluidized bed;
(re: claim 13)  wherein flowing a second liquid through said slurry to produce a fluidized bed and bubbling a gas through said fluidized bed occur simultaneously;
(re: claim 15) wherein the sulfide mineral source is comprised substantially of coarse-sized particles having a p80 of 150 μm or greater;
(re: claim 17) said system comprising an intermixing tank; a liquid flow stream positioned so said intermixing tank is operable as a fluidized bed; a gas flow stream; and a sulfide mineral slurry feed into said intermixing tank.
Awatey, however, teaches that it is well-known to modify the generic flotation system of Klimpel with the claimed fluid bed flotation system to improve the recovery of valuable minerals from coarse and fine mineral fractions (fig. 2A and p. 2+ teaching steps of crushing and screening said ore; intermixing a collector material to generate an ore slurry in an initial fluid bed flotation cell; and feeding said conditioned slurry to a second fluid bed flotation cell for separation).
Mankosa further teaches that it is well-known in the ore processing arts to integrate a fluidized bed flotation cell to improve the recovery of fine and coarse valuable products (para. 10-12, 42-45 teaching that flotation system can be configured with various variations of re-grind mills and separators, including air-assisted hindered-bed density separators, cyclones or screens that functions as pre-separators; Cf. fig. 1A-1F, 2B-2C and para. 45, 51-61, 64-65 teaching flotation cells with fluid bed, wherein water and gas bubbles flow upwards against particulate slurry that has been conditioned with collector).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Klimpel for the reasons set forth above.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klimpel, Awatey and Mankosa et al (“Klimpel et al.”) as applied to the claims above, and further in view of Hansen et al. (“Hansen”)(US 5,057,209).
 	Klimpel et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 6) wherein said collector material comprises 2-ethylhexyl xanthate, dodecyl xanthate, didodecyl dithiophosphate, di-2-ethylhexyl dithiophosphates, di-nonyl phenyl dithiophosphate, 6-alkoxy mercaptobenzothiazole, alkyl-norbornyl dithiophosphinate, alkyl-limonyl dithiophosphinate, di-2,4,4-trimethyl pentyl dithiophosphinate, di-2,4,4-trimethyl pentyl monothiophosphinate, di-dodecyl dithiocarbamate, dioctyl dithiocarbamate, butoxycarbonyl octyl thionocarbamate, butyl octyl thionocarbamate, butoxycarbonyl octyl thiourea, butoxycarbonyl octyl dithiocarbamate, butoxycarbonyl dodecyl dithiocarbamate, 2-ethylhexyl allyl xanthate ester or combinations thereof.
Hansen, however, teaches that it is well-known in the flotation arts to utilize a broad array of collectors, including dodecyl xanthate, to improve recovery of valuable minerals and to select the collector based on the specific mineral one seeks to recover (col. 4-8 and col. 13, Table I).
It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Klimpel et al. for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 28, 2022